     Case 8:20-mj-00578-DUTY Document 12 Filed 09/23/20 Page 1 of 3 Page ID #:39


 AO 472 (Rev. 11/16) OrUer of Detention Pending Trial

                                                                                                 CLERK, U.S. DISTRICT COURT
                                       UNITED STATES DISTRICT COURT ~
                                                                     for the

                                                          Central District of California
                                                                                                       SEP 2 3 c.~~,~-
                                                                                               CENTRALDIS7      TOFCALIFORNIA
                    United States of America                            ~                      BY                      DEPUTY


                                   V                                                             '
                                                                       ) Case No. 51"l o~O " ~"~ ~ 00S 78
       -Sackc,ene ~'crez                                                >
                              Defendan!


                                        ORDER OF DETENTION PENDING TRIAL
                                                        Part I -Eligibility for Detention

      Upon the

                 Motion ofthe Government attorney pursuant to 18 U.S.C. § 31420(1), or
               Q Motion ofthe Government or Court's own motion pursuant to 18 U.S.C. § 3142(fl(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings offact
and conclusions oflaw,as required by 18 U.S.C. § 3142(1), in addition to any other findings made at the hearing.

                            Part II -Findings of Fact and Law as to Presumptions under § 3142(e)
 ~A. Rebuttable Presumption Arises Under 18 U.S.C.§ 3142(ex2)(previous violaror): There is a rebuttable
  presumption that no condition or combination of conditions will reasonably assure the safety of any other person
  and the community because the following conditions have been met:
      O (1).the defendant is charged with one ofthe following crimes described in 18 U.S.C. § 3142(fl(1):
           Q(a)a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
              § 2332b(g)(5)(B)for which a maximum term of imprisonment of 10 years or more is prescribed; or
           O(b)an offense for which the m~imum sentence is life imprisonment or death; or
         ~(c)an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
             Controlled Substances.Act(21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
            (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C.(46 U.S.C. §§ 70501-70508); or
           O(d)any felony if such person has been convicted oftwo or more offenses described in
                                                                                                     subparagraphs
            (a)through(c)ofthis paragraph, or two or more State or local offenses that would have been offenses
             described in subparagraphs(a)through(c)ofthis paragraph if a circumstance giving rise to Federal
             jurisdiction had existed, or a combination ofsuch offenses; or
           O(e)any felony that is not otherwise a crime of violence but involves:
            (i)a minor victim;(ii) the possession of a firearm or destructive device(as defined in 18 U.S.C. § 921);
            (iii) any other dangerous weapon; or(iv)a failure to register under 18 U.S.C. § 2250; and
     ~(2)the defendant has previously been convicted ofa Federal offense that is described in 18 U.S.C.
        § 3142(fl(1), or ofa State or local offense that would have been such an offense if a circumstance giving rise
        to Federal jurisdiction had existed; and
     ~(3)the offense described in paragraph(2)above for which the defendant has been convicted was
        committed while the defendant was on release pending trial for a Federal, State, or local offense; and
     ~(4)a period of not more than five years has elapsed since the date ofconviction, or the release ofthe
        defendant from imprisonment,for the offense described in paragraph (2)above, whichever is later.


                                                                                                                 Page 1 of 3
          Case 8:20-mj-00578-DUTY Document 12 Filed 09/23/20 Page 2 of 3 Page ID #:40


i     AO 472 (Rev. 11/16) Order of Detention Pending Trial

        ~ B. Rebuttable Presumption Arises Under 18 U.S.C.§ 3142(e)(3)(narcotics,firearm, other o~`enses): There is a
          rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance ofthe
          defendant as required and the safety ofthe community because there is probable cause to believe that the defendant
          committed one or more ofthe following offenses:
              ~(1)an offense for which a maximum term ofimprisonment of 10 years or more is prescribed in the
                 Controlled Substances Act(21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act(21
                 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C.(46 U.S.C. §§ 70501-70508);
              Q (2)an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
              O (3)an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term ofimprisonment of 10 years
                 or more is prescribed;
              Q (4)an offense under Chapter 77 of Title 18, U.S.C.(18 U.S.C. §§ 1581-1597)for which a maximum term of
                 imprisonment of20 years or more is prescribed; or
              ~ (5)an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241,2242, 2244(a)(1), 2245,
                 2251,2251A,2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
                 2260, 2421,2422,2423, or 2425.

      ~C. Conclusions Regarding Applicability of Any Presumption Established Above

                 ~ The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
                   ordered on that basis.(Part Ill need not be completed.)

                    OR

                    The defendant has presented evidence sufficient to rebut the presumption, but after considering the
                    presumption and the other factors discussed below, detention is warranted.

                                       Part III -Analysis and Statement of the Reasons for Detention

         After considering the factors set forth in 18 U.S.C. § 3142(g)and the information presented at the
                                                                                                            detention hearing,
    the Court concludes that the defendant must be detained pending trial because the Government has proven:

      ~By clear and convincing evidence that no condition or combination of conditions ofrelease will
                                                                                                      reasonably assure
       the safety ofany other person and the community.

      ~By a preponderance ofevidence that no condition or combination of conditions ofrelease
                                                                                              will reasonably assure
       the defendant's appeazance as required.

    In addition to any findings made on the record at the hearing, the- reasons for detention include the
                                                                                                            following:


         d Subject to lengthy period ofincarceration if conv'cted
            Prior criminal history f"~iSdCMec~nOYs b~~ mA`n~
            Participation in criminal activity while on probation, parole, or supervision
         ~ History of violence or use of weapons
         ~' History of alcohol or substance abuse pr9o~,~9
         ]
         $Lack of stable employment
            Lack ofstable residence
         ~j'Lack of financially responsible sureties


                                                                                                                          Page 2 of 3
        Case 8:20-mj-00578-DUTY Document 12 Filed 09/23/20 Page 3 of 3 Page ID #:41


  AO 472 (Rev. 11/16) Order ofDetention Pending Trial

         ~ Lack of significant community or family ties to this district
         Q Significant family or other ties outside the United States
         ~ Lack oflegal status in the United States
         Q Subject to removal or deportation after serving any period ofincarceration
         Q Prior failure to appear in court as ordered
         Q Prior attempts)to evade law enforcement              ~+
           Use ofaliases)or false documents ~ohv~c.~G~+ ~c►~Se (~ ~ e~~~~
         ~ Background information unknown or unverified
         ~ Prior violations of probation, parole, or supervised release

 OTHER REASONS OR FURTI~R EXPLANATION:
                    p,~r,;~         ko ~c "OJ ,~,Gr•               ~P




                                                Part IV -Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General's
                                                                                                 designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or
                                                                                                    serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for
                                                                                                     private consultation with
defense counsel. On order of a court of the United States or on re uest of an attorney for the
                                                                                                   Government, the person in
charge of the corrections facility must deliver the defends       a rted States Marshal for the urpose of appearance in
connection with a court proceeding.

Date:              9 ~~lp~~
                                                                            United States Magistrate Judge
                                                                             K AREN E. SCOTT


                                                                                                                    Page 3 of 3
